Exhibit 99.2 Table 1: PG&E Corporation Business Priorities 2007-2011 1.Advance business transformation 2.Provide attractive shareholder returns 3. Increase investment in utility infrastructure 4.Implement an effective energy procurement plan 5.Improve reputation through more effective communications 6.Evaluate the evolving industry and related investment opportunities Table 2: Reconciliation of PG&E Corporation’s Earnings from Operations to Consolidated Net Income in Accordance with Generally Accepted Accounting Principles (GAAP) First Quarter 2007 vs. First Quarter 2006 (in millions, except per share amounts) Three months ended March 31, Earnings Earnings per Common Share (Diluted) 2007 2006 2007 2006 PG&E Corporation Earnings from Operations 1 $ 256 $ 214 $ 0.71 $ 0.60 Items Impacting Comparability 2 - PG&E Corporation Earnings on a GAAP basis $ 256 $ 214 $ 0.71 $ 0.60 1.Earnings from operations exclude items impacting comparability. 2.Items impacting comparability reconcile earnings from operations with consolidated net income as reported in accordance with GAAP. For the periods ended March 31, 2007 and 2006, PG&E Corporation did not have any items impacting comparability to report. Table 3: Reconciliation of Pacific Gas and Electric Company’s Earnings from Operations to Consolidated Net Income in Accordance with GAAP First Quarter 2007 vs. First Quarter 2006 (in millions) Three months ended March 31, Earnings 2007 2006 Pacific Gas and Electric Company Earnings from Operations 1 $ 258 $ 214 Items Impacting Comparability 2 - - Pacific Gas and Electric Company Earnings on a GAAP basis $ 258 $ 214 1.Earnings from operations exclude items impacting comparability. 2.Items impacting comparability reconcile earnings from operations with consolidated net income as reported in accordance with GAAP. For the periods ended March 31, 2007 and 2006, Pacific Gas and Electric Company did not have any items impacting comparability to report. Table 4: PG&E Corporation Earnings per Common Share from Operations First Quarter 2007 vs. First Quarter 2006 ($/Share, Diluted) Q1 2006 EPS from Operations 1 $ 0.60 Rate base revenue increases 0.07 Storm expenses 2 0.02 Environmental remediation (0.01 ) Miscellaneous items 0.03 Q1 2007 EPS from Operations 1 $ 0.71 1.See Table 2 for a reconciliation of earnings per common share (diluted), or EPS, from operations to EPS on a GAAP basis. 2.Cost incurred in 2006 with no similar cost in 2007. Table 5: PG&E Corporation Share Statistics First Quarter 2007 vs. First Quarter 2006 (shares in millions, except per share amounts) First Quarter 2007 First Quarter 2006 % Change Common Stock Data Book Value per share - end of period 1 $ 21.60 $ 20.14 7.25 % Weighted average common shares outstanding, basic 349 344 1.45 % Employee share-based compensation and accelerated share repurchase program 2 5 (60.00 %) Weighted average common shares outstanding, diluted 351 349 0.57 % 9.5% Convertible Subordinated Notes (participating securities) 19 19 - Weighted average common shares outstanding and participating securities, diluted 370 368 0.54 % 1.Common shareholders’ equity per common share outstanding at period end. Source:PG&E Corporation’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. Table 6: Operational Performance Metrics First Quarter Actual 2007 vs. Targets 2007 2007 Percentage Weight 1 Q1 Actual Q1 Target EOY Target 1. Earnings from operations (in millions) (Earnings from ongoing core operations) 50% $256 N/A 2 N/A 2 2. J.D. Power Customer Satisfaction Index (Composite of J.D. Power residential and business customer surveys) 20% 700 673 676 3. Business Transformation Performance (Composite of five Transformation metrics) 20% 1.0 1.0 1.0 4. Employee Satisfaction Survey (Measurement of employee engagement at PG&E) 5% N/A 3 N/A 3 66% 5. Safety Performance (Measurement of occupational injury or illness based on OSHA Recordables) 5% 4.183 4.066 4.500 1.Represents weighting used in calculating PG&E Corporation Short-Term Incentive Plan performance for management employees. 2.Internal target is not publicly disclosed but is consistent with PG&E Corporation’s publicly disclosed guidance for 2007 EPS from operations of$2.70 - $2.80. 3.Annual survey results will be available in December 2007. DEFINITIONS OF 2: 1. Earnings from Operations: Earnings from operations measures PG&E Corporation’s earnings power from ongoing core operations. It allows investors to compare the underlying financial performance of the business from one period to another, exclusive of items that management believes do not reflect the normal course of operations (items impacting comparability). The measurement is not in accordance with GAAP. For a reconciliation of earnings from operations to consolidated net income in accordance with GAAP, see Table 2 above. The 2007 target for earnings from operations is based on the Utility’s 2007 authorized return on equity. This target is not publicly reported but is consistent with PG&E Corporation’s publicly disclosed guidance range provided for 2007 EPS from operations of $2.70-$2.80. 2. J.D. Power Customer Satisfaction Index: PG&E measures residential and business customer satisfaction with annual industry-wide surveys conducted by J.D. Power and Associates, as well as with proprietary studies using the same survey in interim quarters. The overall customer satisfaction metric represents the year-to-date average of the residential and business overall customer satisfaction scores from both the J.D. Powers-administered and proprietary surveys. The metric is calculated by first combining the available residential and business satisfaction scores (weighted 60% and 40%, respectively) in each quarter and then averaging all available quarterly composite scores for the year-to-date metric value. 3. Business Transformation Performance: The Business Transformation (BT) index is comprised of five measurement points that define success in achieving key BT operational, financial, and post-BT implementation objectives. These five measurement points are: a.Overall BT cost performance in comparison to budgeted amounts; b.Overall BT benefit performance in comparison to planned/budgeted amounts; c.New business customer connection performance improvement for cycle time and number of customer commitments met; d.SmartMeterTM project performance for number of meters installed and activated; and e.BT Foundational release schedule and scope success. The measurement points are individually scored on an index scaled from 0 to 2. These scores then are averaged with equal weighting to give the overall BT performance index score. 4. Employee Satisfaction Survey: The employee satisfaction survey is designed around 15 key drivers of employee engagement. The average overall employee satisfaction score provides a comprehensive metric that is derived by averaging the percent favorable responses from all 40 core survey items (all fall into one of the 15 key drivers). 5. Safety Performance An OSHA Recordable is an occupational (job-related) injury or illness that requires medical treatment beyond first aid, or results in work restrictions, death, or loss of consciousness. The OSHA Recordable Rate is the number of OSHA Recordables per 200,000 hours worked (a rule of thumb is that the OSHA Recordable Rate represents the number of OSHA Recordables per year for every 100 employees). Table 7: Pacific Gas and Electric Company Operating Statistics First Quarter 2007 vs. First Quarter 2006 Three Months Ended March 31, 2007 2006 Electric Sales (in millions kWh) Residential 7,966 7,741 Commercial 7,894 7,806 Industrial 3,376 3,634 Agricultural 625 525 BART, public street and highway lighting 206 205 Other electric utilities 1 3 Sales from Energy Deliveries 20,068 19,914 Total Electric Customers at March 31 5,080,745 5,025,303 Bundled Gas Sales (in millions MCF) Residential 87 79 Commercial 25 25 Total Bundled Gas Sales 112 104 Transportation Only 143 115 Total Gas Sales 255 219 Total Gas Customers at March 31 4,248,338 4,201,151 Sources of Electric Energy (in millions kWh) Utility Generation Nuclear 4,909 4,805 Hydro (net) 2,143 3,738 Fossil 125 266 Total Utility Generation 7,177 8,809 Purchased Power Qualifying Facilities 3,869 3,590 Irrigation Districts 612 1,655 Other Purchased Power 169 206 Spot Market Purchases, net 2,671 37 Total Purchased Power (1) 7,321 5,488 Delivery from DWR 5,290 4,796 Delivery to Direct Access Customers 1,676 1,981 Others (includes energy loss) (1,396 ) (1,160 ) Total Electric Energy Delivered 20,068 19,914 Diablo Canyon Performance Overall capacity factor (including refuelings) 102 % 103 % Refueling outage period None None Refueling outage duration during the period (days) - - 1.Total Purchased Power is net of Spot Market Sales of 733 million kWh and 2,468 million kWh for the three months ended March 31, 2007 and 2006, respectively. Table 8: PG&E Corporation EPS Guidance 2007 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 2.70 $ 2.80 Estimated Items Impacting Comparability $ 0.00 $ 0.00 EPS Guidance on a GAAP Basis $ 2.70 $ 2.80 2008 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 2.90 $ 3.00 Estimated Items Impacting Comparability $ 0.00 $ 0.00 EPS Guidance on a GAAP Basis $ 2.90 $ 3.00 DISCUSSION RELATED TO TABLES 8, 9, and 10: Management's statements regarding 2007 and 2008 guidance for earnings from operations per common share for PG&E Corporation, estimated rate base for 2007 and 2008, and general sensitivities for 2007 and 2008 earnings, constitute forward-looking statements that are based on current expectations and assumptions which management believes are reasonable, including that the Utility earns its authorized rate of return. These statements and assumptions are necessarily subject to various risks and uncertainties. Actual results may differ materially. Factors that could cause actual results to differ materially include: · the Utility’s ability to timely recover costs through rates; · the outcome of regulatory proceedings, including ratemaking proceedings pending at the CPUC and the FERC; · the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets; · the effect of weather, storms, earthquakes, fires, floods, disease, other natural disasters, explosions, accidents, mechanical breakdowns, acts of terrorism, and other events or hazards on the Utility’s facilities and operations, its customers and third parties on which the Utility relies; · the potential impacts of climate change on the Utility’s electricity and natural gas businesses; · changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes in technology including the development of alternative energy sources, or other reasons; · operating performance of the Utility’s Diablo Canyon nuclear generating facilities (“Diablo Canyon”) the occurrence of unplanned outages at Diablo Canyon, or the temporary or permanent cessation of operations at Diablo Canyon; · the ability of the Utility to recognize benefits from its initiatives to improve its business processes and customer service; · the ability of the Utility to timely complete its planned capital investment projects; · the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; · the impact of changing wholesale electric or gas market rules, including new rules of the California Independent System Operator (“CAISO”) to restructure the California wholesale electricity market; · how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; · the extent to which PG&E Corporation or the Utility incur costs and liabilities in connection with pending litigation that are not recoverable through rates, from third parties, or through insurance recoveries; · the ability of PG&E Corporation and/or the Utility to access capital markets and other sources of credit; · the impact of environmental laws and regulations and the costs of compliance and remediation; · the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; and · other risks and factors disclosed in PG&E Corporation’s and Pacific Gas and Electric Company’s SEC reports. Table 9: Rate Base - Pacific Gas and Electric Company 2006 2007 2008 Recorded Estimated Estimated Total Weighted Average Rate Base (in billions) $ 15.9 $ 17.0 $ 18.7 The estimates of rate base for 2007 and 2008 and the forecast of capital expenditures on which the estimates are based, are forward-looking statements that are subject to various risks and uncertainties, including whether the forecasted expenditures will be made within the time periods assumed. Actual results may differ materially. For a discussion of the factors that may affect future results, see the factors listed in Table 8, the discussion of risk factors in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007, and the discussion of risk factors in PG&E Corporation's and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2006. Table 10: General Earnings Sensitivities for 2007 and 2008 PG&E Corporation and Pacific Gas and Electric Company Variable Description of Change Estimated Earnings Impact for 2007 Estimated Earnings Impact for 2008 Rate base +/- $100 million change in rate base 1 +/- $6 million +/- $6 million Return on equity (ROE) +/- 0.1% change in earned ROE +/- $9 million +/- $10 million Share count +/- 1% change in average shares outstanding -/+ $0.03 per share -/+ $0.03 per share Revenues +/- $7 million change in revenues (pre-tax), including Electric Transmission and California Gas Transmission +/- $0.01 per share +/- $0.01 per share 1.Assumes earning 11.35% on equity portion (52%). These general earnings sensitivities that may affect 2007 and 2008 earnings are forward-looking statements that are based on various assumptions that may prove to be inaccurate. Actual results may differ materially. For a discussion of the factors that may affect future results, see the factors listed in Table 8, the discussion of risk factors in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007, and the discussion of risk factors in PG&E Corporation's and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2006. Table 11: Cash Flow Sources and Uses Year-to-Date 2007 PG&E Corporation (in millions) Cash and Cash Equivalents, December 31, 2006 $ 456 Sources of Cash Cash from operations $ 976 Net proceeds from sale of assets 4 Net proceeds from issuance of long-term debt 690 Common stock issued 26 Other 26 $ 1,722 Uses of Cash Capital expenditures 673 Increase in restricted cash 11 Investments in and proceeds from nuclear decommissioning trust, net 18 Net repayments under credit facilities 300 Net repayment of commercial paper 425 Rate reduction bonds matured 75 Energy recovery bonds matured 83 Common stock dividends paid 123 1,708 Cash and Cash Equivalents, March 31, 2007 $ 470 Source: PG&E Corporation’s Condensed Consolidated Statements of Cash Flows included in PG&E Corporation’s and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. Table 12: PG&E Corporation’s and Pacific Gas and Electric Company’s Consolidated Cash Position First Quarter 2007 vs. First Quarter 2006 (in millions) 2007 2006 Change Cash Flow from Operating Activities (YTD March 31) PG&E Corporation $ 2 $ 35 $ (33 ) Pacific Gas and Electric Company 974 1,094 (120 ) $ 976 $ 1,129 $ (153 ) Consolidated Cash Balance (at March 31) PG&E Corporation $ 433 $ 299 $ 134 Pacific Gas and Electric Company 37 604 (567 ) $ 470 $ 903 $ (433 ) Consolidated Restricted Cash Balance (at March 31) PG&E Corporation $ - $ - $ - Pacific Gas and Electric Company 1 1,443 1,494 (51 ) $ 1,443 $ 1,494 $ (51 ) 1.Includes $17 million of restricted cash classified as Other Noncurrent Assets - Other in 2007. Source: PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007 and Form 10-Q for the quarter ended March 31, 2006. Table 13: PG&E Corporation’s and Pacific Gas and Electric Company’s Long-Term Debt First Quarter 2007 vs. Year End 2006 (in millions) Balance At March 31, 2007 December 31, 2006 PG&E Corporation Convertible subordinated notes, 9.50%, due 2010 $ 280 $ 280 Less: current portion 1 (280 ) (280 ) - - Utility Senior notes: 3.60% to 6.05% bonds, due 2009-2037 5,800 5,100 Unamortized discount, net of premium (20 ) (16 ) Total senior notes 5,780 5,084 Pollution control bond loan agreements, variable rates 2, due 2026 3 614 614 Pollution control bond loan agreement, 5.35%, due 2016 200 200 Pollution control bond loan agreements, 3.50%, due 2023 4 345 345 Pollution control bond loan agreements, variable rates 5, due 2016-2026 454 454 Other - 1 Less: current portion - (1 ) Long-term debt, net of current portion 7,393 6,697 Total consolidated long-term debt, net of current portion $ 7,393 $ 6,697 1. The holders of Convertible Subordinated notes have a one-time right to require PG&E Corporation to repurchase the Convertible Subordinated Notes on June 30, 2007, at a purchase price equal to the principal amount plus accrued and unpaid interest (including liquidated damages and unpaid “pass-through dividends”, if any). 2. At March 31, 2007, interest rates on these loans ranged from 3.66% to 3.75%. 3. These bonds are supported by $620 million of letters of credit which expire on February 24, 2012. Although the stated maturity date is 2026, the bonds will remain outstanding only if the Utility extends or replaces the letters of credit. 4. These bonds are subject to a mandatory tender for purchase on June 1, 2007 and the interest rates for these bonds are set until that date. 5. At March 31, 2007, interest rates on these loans ranged from 3.30% to 3.59%. Table 14: PG&E Corporation and Pacific Gas and Electric Company Repayment Schedule and Interest Rates - Long-Term Debt, Rate Reduction Bonds and Energy Recovery Bonds as of March 31, 2007 (in millions, except interest rates) 2007 2008 2009 2010 2011 Thereafter Total Long-term debt: PG&E Corporation Average fixed interest rate 9.50% - 9.50% Fixed rate obligations $ 280 $ - $ - $ - $ - $ - $ 280 Utility Average fixed interest rate - - 3.60 % - 4.20 % 5.58 % 5.29 % Fixed rate obligations $ - $ - $ 600 $ - $ 500 $ 5,225 $ 6,325 Variable interest rate as of March 31, 2007 3.60 % 3.60 % Variable rate obligations $ - $ - $ - $ - $ - $ 1,068 $ 1,068 Less: current portion $ (280) 1 $ - $ - $ - $ - $ - $ (280 ) Total consolidated long-term debt $ - $ - $ 600 $ - $ 500 $ 6,293 $ 7,393 1. The holders of the $280 million 9.50% Convertible Subordinated Notes have a one-time right to require PG&E Corporation to repurchase the Convertible Subordinated Notes on June 30, 2007, at a purchase price equal to the principal amount plus accrued and unpaid interest (including liquidated damages and unpaid “pass-through dividends,” if any). 2007 2008 2009 2010 2011 Thereafter Total Utility Average fixed interest rate 6.48% - 6.48% Rate reduction bonds $ 215 $ - $ - $ - $ - $ - $ 215 Average fixed interest rate 4.18 % 4.19 % 4.36 % 4.49 % 4.61 % 4.64 % 4.43 % Energy recovery bonds $ 256 $ 354 $ 370 $ 386 $ 424 $ 403 $ 2,193 Table 15: Pacific Gas and Electric Company Docket Numbers of Selected Regulatory Cases Name Brief Description Docket Number 2007 General Rate Case (2007 GRC) Final decision was issued on March 15, 2007. A.05-12-002 D.07-03-044 Gas Accord IV CPUC proceeding to set rates, terms and conditions for gas transmission and storage services effective January 1, 2008 through 2010.Settlement filed on March 15, 2007.Final decision expected by year-end 2007. A. 07-03-012 2006 Long Term Procurement Plan (2006 LTPP) CPUC proceeding to determine need for new generation in the 10-year period 2007 through 2016.Also determines how costs associated with new generation will be recovered from customers.In 2006 plan, PG&E seeks approval to procure up to 2300 MW of new generation.Final decision expected by year-end 2007. R.06-02-013 Billing and Collection Investigation CPUC investigation into past billing and collection practices.Final decision expected by mid-year 2007. I.03-01-012 QF Pricing and Policy CPUC rulemaking proceeding considering various policy and pricing issues related to power purchased from Qualifying Facilities.Final decision expected by third quarter 2007. R.04-04-003 Transmission Owner 9 Rate Case (TO9) Primary FERC rate-making proceeding to determine electric transmission revenues and wholesale and retail transmission rates effective March 1, 2007.Settlement filed February 2007.Final decision expected May 2007. ER06-1325-000 2007 Renewable ResourcesSolicitation and Implementation 2007 Renewable Portfolio Standards solicitation approved in February 2007.Expect contracts to be executed by year-end 2007.A decision on the use of short-term contracts is expected by mid-year 2007. R.06-05-027 D.07-02-011 R.06-02-012 Energy Efficiency Order Instituting Rulemaking (OIR) Post-2005 Rulemaking to determine Energy Efficiency policies and programs including shareholder risk/return mechanism.A final decision on shareholder incentives is expected by year-end 2007. R.06-04-010 Holding Company OIR Rulemaking to determine the relationship between California energy utilities, and their holding companies and non-regulated affiliates. A final decision adopting revisions to the affiliate rules was issued in December 2006. R.05-10-030 D.06-12-019 For a discussion of these regulatory cases, see PG&E Corporation's and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2006, and PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. Table 16: PG&E Corporation Condensed Consolidated Statements of Income (in millions, except per share amounts) (Unaudited) Three Months Ended March 31, 2007 2006 Operating Revenues Electric $ 2,175 $ 1,863 Natural gas 1,181 1,285 Total operating revenues 3,356 3,148 Operating Expenses Cost of electricity 723 530 Cost of natural gas 754 873 Operating and maintenance 920 862 Depreciation, amortization, and decommissioning 430 414 Total operating expenses 2,827 2,679 Operating Income 529 469 Interest income 52 23 Interest expense (190 ) (154 ) Other income, net 4 - Income Before Income Taxes 395 338 Income tax provision 139 124 Net Income $ 256 $ 214 Weighted Average Common Shares Outstanding, Basic 349 344 Net Earnings Per Common Share, Basic $ 0.71 $ 0.61 Net Earnings Per Common Share, Diluted $ 0.71 $ 0.60 Dividends Declared Per Common Share $ 0.36 $ 0.33 Source: PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. Table 17: PG&E Corporation Condensed Consolidated Balance Sheets (in millions, except share amounts) Balance At March 31, 2007 (Unaudited) December 31, 2006 ASSETS Current Assets Cash and cash equivalents $ 470 $ 456 Restricted cash 1,426 1,415 Accounts receivable: Customers (net of allowance for doubtful accounts of $55 million in 2007 and $50 million in 2006) 2,108 2,343 Regulatory balancing accounts 895 607 Inventories: Gas stored underground and fuel oil 95 181 Materials and supplies 160 149 Income taxes receivable 50 - Prepaid expenses and other 427 716 Total current assets 5,631 5,867 Property, Plant, and Equipment Electric 24,281 24,036 Gas 9,176 9,115 Construction work in progress 1,203 1,047 Other 16 16 Total property, plant, and equipment 34,676 34,214 Accumulated depreciation (12,531 ) (12,429 ) Net property, plant, and equipment 22,145 21,785 Other Noncurrent Assets Regulatory assets 4,726 4,902 Nuclear decommissioning funds 1,894 1,876 Other 389 373 Total other noncurrent assets 7,009 7,151 TOTAL ASSETS $ 34,785 $ 34,803 Source: PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. Table 17 (continued): PG&E Corporation Condensed Consolidated Balance Sheets (in millions, except share amounts) Balance At March 31, 2007 (Unaudited) December 31, 2006 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 39 $ 759 Long-term debt, classified as current 280 281 Rate reduction bonds, classified as current 215 290 Energy recovery bonds, classified as current 341 340 Accounts payable: Trade creditors 805 1,075 Disputed claims and customer refunds 1,709 1,709 Regulatory balancing accounts 978 1,030 Other 531 420 Interest payable 550 583 Income taxes payable - 102 Deferred income taxes 188 148 Other 1,320 1,513 Total current liabilities 6,956 8,250 Noncurrent Liabilities Long-term debt 7,393 6,697 Energy recovery bonds 1,852 1,936 Regulatory liabilities 3,590 3,392 Asset retirement obligations 1,484 1,466 Income taxes payable 228 - Deferred income taxes 2,945 2,840 Deferred tax credits 104 106 Other 2,004 2,053 Total noncurrent liabilities 19,600 18,490 Commitments and Contingencies (Notes 2, 4, 5, 10 and 11) Preferred Stock of Subsidiaries 252 252 Preferred Stock Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common Shareholders' Equity Common stock, no par value, authorized 800,000,000 shares, issued 374,502,682 common and 1,274,842 restricted shares in 2007 and 372,803,521 common and 1,377,538 restricted shares in 2006 5,926 5,877 Common stock held by subsidiary, at cost, 24,665,500 shares (718 ) (718 ) Reinvested earnings 2,783 2,671 Accumulated other comprehensive loss (14 ) (19 ) Total common shareholders' equity 7,977 7,811 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 34,785 $ 34,803 Source: PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. Table 18: PG&E Corporation Condensed Consolidated Statements of Cash Flows (in millions) (Unaudited) Three Months Ended March 31, 2007 2006 Cash Flows From Operating Activities Net income $ 256 $ 214 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning and allowance for equity funds used during construction 454 402 Deferred income taxes and tax credits, net 142 (30 ) Other deferred charges and noncurrent liabilities 68 58 Net effect of changes in operating assets and liabilities: Accounts receivable 235 303 Inventories 75 146 Accounts payable (86 ) (124 ) Accrued taxes/income taxes receivable 58 250 Regulatory balancing accounts, net (275 ) (55 ) Other current assets 173 (80 ) Other current liabilities (117 ) 16 Other (7 ) 29 Net cash provided by operating activities 976 1,129 Cash Flows From Investing Activities Capital expenditures (673 ) (576 ) Net proceeds from sale of assets 4 3 Decrease (increase) in restricted cash (11 ) 52 Proceeds from nuclear decommissioning trust sales 181 435 Purchases of nuclear decommissioning trust investments (199 ) (477 ) Other - 11 Net cash used in investing activities (698 ) (552 ) Cash Flows From Financing Activities Borrowings under accounts receivable facility and working capital facility - 50 Repayments under accounts receivable facility and working capital facility (300 ) (310 ) Net repayment of commercial paper, net of $4 million discount on borrowings (425 ) - Proceeds from issuance of long-term debt, net of discount and issuance costs of $10 million in 2007 690 - Rate reduction bonds matured (75 ) (74 ) Energy recovery bonds matured (83 ) (56 ) Common stock issued 26 66 Common stock repurchased - (58 ) Common stock dividends paid (123 ) (114 ) Other 26 109 Net cash used in financing activities (264 ) (387 ) Net change in cash and cash equivalents 14 190 Cash and cash equivalents at January 1 456 713 Cash and cash equivalents at March 31 $ 470 $ 903 Table 18 (Continued): PG&E Corporation Condensed Consolidated Statements of Cash Flows (in millions) Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 128 $ 167 Income taxes paid (refunded), net 57 (103 ) Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ 126 $ 114 Source: PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. Table 19: Pacific Gas and Electric Company Condensed Consolidated Statements of Income (in millions) (Unaudited) Three Months Ended March 31, 2007 2006 Operating Revenues Electric $ 2,175 $ 1,863 Natural gas 1,181 1,285 Total operating revenues 3,356 3,148 Operating Expenses Cost of electricity 723 530 Cost of natural gas 754 873 Operating and maintenance 919 862 Depreciation, amortization, and decommissioning 429 413 Total operating expenses 2,825 2,678 Operating Income 531 470 Interest income 48 19 Interest expense (182 ) (146 ) Other income, net 9 6 Income Before Income Taxes 406 349 Income tax provision 145 132 Net Income 261 217 Preferred stock dividend requirement 3 3 Income Available for Common Stock $ 258 $ 214 Source: PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. Table 20: Pacific Gas and Electric Company Condensed Consolidated Balance Sheets (in millions, except share amounts) Balance At March 31, 2007 (Unaudited) December 31, 2006 ASSETS Current Assets Cash and cash equivalents $ 37 $ 70 Restricted cash 1,426 1,415 Accounts receivable: Customers (net of allowance for doubtful accounts of $55 million in 2007 and $50 million in 2006) 2,108 2,343 Related parties 4 6 Regulatory balancing accounts 895 607 Inventories: Gas stored underground and fuel oil 95 181 Materials and supplies 160 149 Income taxes receivable 25 20 Prepaid expenses and other 422 714 Total current assets 5,172 5,505 Property, Plant and Equipment Electric 24,281 24,036 Gas 9,176 9,115 Construction work in progress 1,203 1,047 Total property, plant and equipment 34,660 34,198 Accumulated depreciation (12,516 ) (12,415 ) Net property, plant and equipment 22,144 21,783 Other Noncurrent Assets Regulatory assets 4,726 4,902 Nuclear decommissioning funds 1,894 1,876 Related parties receivable 26 25 Other 293 280 Total other noncurrent assets 6,939 7,083 TOTAL ASSETS $ 34,255 $ 34,371 Source: PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. Table 20 (continued): Pacific Gas and Electric Company Condensed Consolidated Balance Sheets (in millions, except share amounts) Balance At March 31, 2007 (Unaudited) December 31, 2006 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 39 $ 759 Long-term debt, classified as current - 1 Rate reduction bonds, classified as current 215 290 Energy recovery bonds, classified as current 341 340 Accounts payable: Trade creditors 805 1,075 Disputed claims and customer refunds 1,709 1,709 Related parties 27 40 Regulatory balancing accounts 978 1,030 Other 513 402 Interest payable 543 570 Deferred income taxes 193 118 Other 1,153 1,346 Total current liabilities 6,516 7,680 Noncurrent Liabilities Long-term debt 7,393 6,697 Energy recovery bonds 1,852 1,936 Regulatory liabilities 3,590 3,392 Asset retirement obligations 1,484 1,466 Income taxes payable 99 - Deferred income taxes 3,010 2,972 Deferred tax credits 104 106 Other 1,882 1,922 Total noncurrent liabilities 19,414 18,491 Commitments and Contingencies (Notes 2, 4, 5, 10 and 11) Shareholders' Equity Preferred stock without mandatory redemption provisions: Nonredeemable, 5.00% to 6.00%, outstanding 5,784,825 shares 145 145 Redeemable, 4.36% to 5.00%, outstanding 4,534,958 shares 113 113 Common stock, $5 par value, authorized 800,000,000 shares, issued 279,624,823 shares 1,398 1,398 Common stock held by subsidiary, at cost, 19,481,213 shares (475 ) (475 ) Additional paid-in capital 1,832 1,822 Reinvested earnings 5,323 5,213 Accumulated other comprehensive loss (11 ) (16 ) Total shareholders' equity 8,325 8,200 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 34,255 $ 34,371 Source: PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. Table 21: Pacific Gas and Electric Company Condensed Consolidated Statements of Cash Flows (in millions) (Unaudited) Three Months Ended March 31, 2007 2006 Cash Flows From Operating Activities Net income $ 261 $ 217 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning and allowance for equity funds used during construction 454 401 Deferred income taxes and tax credits, net 143 (27 ) Other deferred charges and noncurrent liabilities 68 55 Net effect of changes in operating assets and liabilities: Accounts receivable 237 303 Inventories 75 146 Accounts payable (99 ) (124 ) Accrued taxes/income taxes receivable 41 202 Regulatory balancing accounts, net (275 ) (55 ) Other current assets 174 (80 ) Other current liabilities (98 ) 41 Other (7 ) 15 Net cash provided by operating activities 974 1,094 Cash Flows From Investing Activities Capital expenditures (673 ) (576 ) Net proceeds from sale of assets 4 3 Decrease (increase) in restricted cash (11 ) 52 Proceeds from nuclear decommissioning trust sales 181 435 Purchases of nuclear decommissioning trust investments (199 ) (477 ) Other - 11 Net cash used in investing activities (698 ) (552 ) Cash Flows From Financing Activities Borrowings under accounts receivable facility and working capital facility - 50 Repayments under accounts receivable facility and working capital facility (300 ) (310 ) Net repayment of commercial paper, net of $4 million discount on borrowings (425 ) - Proceeds from issuance of long-term debt, net of discount and issuance costs of $10 million in 2007 690 - Rate reduction bonds matured (75 ) (74 ) Energy recovery bonds matured (83 ) (56 ) Common stock dividends paid (127 ) (115 ) Preferred stock dividends paid (3 ) (3 ) Other 14 107 Net cash used in financing activities (309 ) (401 ) Net change in cash and cash equivalents (33 ) 141 Cash and cash equivalents at January 1 70 463 Cash and cash equivalents at March 31 $ 37 $ 604 Table 21 (continued): Pacific Gas and Electric Company Condensed Consolidated Statements of Cash Flows (in millions) Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 115 $ 154 Income taxes paid (refunded), net (30 ) (42 ) Source: PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2007.
